722 So. 2d 961 (1998)
ORNDA HEALTHCORP, a foreign corporation, d/b/a Parkway Regional Medical Center, Petitioner,
v.
Bradley BERGHOF, et al., Respondent.
No. 98-2360
District Court of Appeal of Florida, Third District.
December 30, 1998.
*962 O'Connor & Meyers and David R. Cassetty, for petitioner.
David L. Kahn, Fort Lauderdale, for respondent.
Before JORGENSON, LEVY and FLETCHER, JJ.
PER CURIAM.
Ornda Healthcorp, d/b/a Parkway Regional Medical Center, appeals from an Order mandating that it release credentialing material, to-wit: the doctor's application for staff privileges and an application for malpractice insurance, to plaintiffs. We grant certiorari. Section 766.101(5), Florida Statutes, provides: "[t]he investigations, proceedings, and records of [the medical review] committee... shall not be subject to discovery or introduction into evidence in any civil or administrative action against a provider of professional health services arising out of the matters which are the subject of evaluation and review by such committee." (emphasis added). Fla. Stat. § 766.101(5) (1997). In Cruger v. Love, 599 So. 2d 111 (Fla.1992), the Supreme Court of Florida held that applications for staff privileges are part of the records of the Medical Review Committee and thus, protected under section 766.101(5). Cruger v. Love, 599 So.2d at 114.
Accordingly, the order under review is vacated, and this cause is remanded to the trial court for further proceedings consistent herewith.